 PLUMBERS, LOCAL. UNION NO. 81United Association of Journeymen & Apprentices ofthe Plumbing & Pipefitting Industry, Local UnionNo. 81 (Morrison Construction Company, Inc.) andDavid L. Talaga, Chester E. Paul, Floyd Fry, andOrville Vickers. Cases 38 CB-973, 38 CB 973 3.38-CB-973-4, and, 38 CB 1004July 31, 1978DECISION AND ORDERBy MFMBERS PFNELLO. Mt RP'HY A^l) TRI Sl)AIlOn March 6, 1978, Administrative Law Judge KarlH. Buschmann issued the attached Decision in thisproceeding. Thereafter, the General Counsel and Re-spondent filed exceptions and supporting briefs. Re-spondent also filed a response to General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions I of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, United Association ofJourneymen & Apprentices of the Plumbing & Pipe-fitting Industry, Local Union No. 81, Ottawa. Illi-nois, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder.In his recommended remed', the Adrilltilrll,1e I a Judge inaldver-tentls cited F W WIodorrh (Cormplan 90 NLRB 289 (195()) In prosidingfor interest on the amounis Io be reimbursed to the emplosees herein [halcase, however. does not Involve Ilie ilnner in ll hich interest i to he Ctrimputed in the Board's monetar) remedie, VA le ac ordingls pllae nill- rcli.lnceon that caseDECISIONKARL H BUSCHNMANN Administrative Law Judge: Thehearing in this case was held before me in Ottawa. Illinois.on June 28, 1977, on an amended consolidated complaintdated June 13, 1977. The complaint arose as a result offour charges filed in succession on Februar' 15. 1977. byDavid 1.. l alaga in Case 38 -CB 973. on March 8, 1977, byChester F. Paul in Case 38 CB 973-3, on March 9, 1977,by Floyd Fry in Case 38 CB-973-4,. and on April 25, 1977,by Orville Vickers in Case 38-CB 1004.In substance, the complaint alleges that (1) Respondentthreatened employees with loss of employment and otherreprisals if they refused to sign assessment checkoff author-izations, (2) Respondent threatened employees with disci-pline and other reprisals because they filed charges withthe Board, and (3) Respondent required of nonmembers.as a condition of referral, certain payments and specialassessments which exceeded the dues and fees paid by itsregular members.The General Counsel and counsel for Respondent havefiled briefs which have been duly considered. Upon theentire record in this case and my observation of the wit-nesses. I make the following:FINDIN(is OF FA£'Respondent. United Association of Journeymen & Ap-prentices of the Plumbing & Pipefitting Industry, LocalUnion No. 81, admittedly, is a labor organization withinthe meaning of Section 2(5) of the National Labor Rela-tions Act. Its members are engaged in the installation ofplumbing or pipefitting systems within several counties inthe North C(entral Illinois area. For many years, includingthe time period relevant to this proceeding, Local 81, as amember of the United Association of Journeymen & Ap-prentices of the Plumbing & Pipefitting Industry of theUnited States and Canada, AFL-CIO (the International),has been a party to the National Construction Agreementbetween the International and the National ConstructorsAssociation (G.C(. Exh. 2). This National Agreement con-tains an "Agency Shop" provision and adopts by referencethe exclusive referral procedures contained in the localagreement between Local 81 and the Illinois Valley Plumb-ers Association (G.C. Exh. 2, pp. 3-5; G.C. Exh 3, pp. 3-6).Morrison Construction Company, Inc., admittedly anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act, has been engaged in the con-struction business at Seneca, Illinois, where it has beenconstructing two units of a nuclear power station. Underthe supervision of Joseph Hamilton, project manager, Mor-rison had approximately 600 employees performing plumb-ing, steamfitting, and welding work within the geographicarea served by Local 81. Morrison, as a member of theNational Constructors Association, is bound by the Na-tional Agreement (G.C. Exh. 2), which by its terms incorpo-rates the exclusive procedures of the local agreement (G.C.Exh. 3).Under the procedures outlined in these agreements,Morrison, in order to obtain welders and steamfitters, hasrequested the Union for the referral of employees whohave these skills. Typically., Joseph Hamilton. the projectmanager for Morrison, would call Joseph Nagle, businessmanager of Local 81, and request a certain number ofwelders. Nagle would return the call with the names of anumber of people who possessed this skill. Hamilton wouldthen request several of those whose names had been givenb I l.ocal 81. In the past, Local 81 has been unable to meet237 NLRB No. 36207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe demand by Morrison for sufficient personnel with thenecessary job skills. To meet this situation, the Internation-al has agreed in the National Agreement that if "the localunion is unable to supply sufficient qualified and compe-tent journeymen, the Employer may request the UnitedAssociation to furnish such additional employees as it re-quires and the United Association agrees to notify its localunions of the availability of work." These people areknown in the trade as "travelers." and a number of em-ployees at Morrison have obtained their jobs under thismethod. However, both Local 81 and the Internationalhave been unable to refer sufficient tradesmen to fillMorrison's job requirements. Accordingly, Morrison foundit necessary to advertise in newspapers for people withthese skills. Morrison administered a test to the individualswho responded to the advertisements to determine whetherthey were qualified. If they were qualified they were in-structed to report to Local 81 for referral back to the job-site. These employees, known as "permit men," were gener-ally not sufficiently proficient in all skills required of ajourneyman and member of the Union. Nevertheless, Lo-cal 81 has automatically referred them to Morrison withoutany formal requirements. Indeed, referral by the Unionwas so automatic that on many occasions the office secre-tary filled out the referral slip. These "permit men" weregenerally not able to become members of Local 81, exceptin one of two ways, i.e., the) either had to enroll as appren-tices or must have had 4 years' experience and successfullycompleted a test before the Union's executive board as re-quired by Local 81 of any other applicant. As a result, onlya few "permit men" among Morrison's employees becamemembers of Local 81, and none of the "travelers" had beenadmitted to Local 81 membership during the 2-year periodwhile Morrison was working at the Seneca, Illinois. jobsite.Nevertheless, Local 81 was not hesitant in exacting cer-tain dues and assessments not only from its members, butalso from the "travelers" and the "permit men." For exam-ple, members of Local 81 paid an initiation fee of $300.1and monthly dues which were $10 prior to January I, 1977,and $12 per month thereafter, irrespective of whether theyworked or not. "Travelers," who were members of otherlocals, affiliated with the International, continued to paydues to their home locals and additionally were required topay Local 81 $4 per week from August 15, 1976, throughJanuary 1, 1977, as a travel card fee. After January 1, 1977,they paid $5 per week. These dues were in accord with theInternational constitution. However, effective January 1,1977, Local 81 imposed a "general working" assessment of10 cents an hour on all persons working within its jurisdic-tion, which included not only its members, but also "per-mit men" and "travelers" (G.C. Exh. 6). This assessmenthad been adopted on October 11, 1976, in order to insurethe Local financially in the event of a strike in the con-struction industry. Although initially planned to last for 5months until May 31, 1977, the assessment was discontin-ued as of March 31, 1977, since the strike had not mate-rialized. The record is undisputed that the proceeds of thisassessment were used to cover the general operatingIn addition to the $300 initiation fee, members paid a certlalin amount asa death benefit. It ranged from $200 to $400, depending on an applicant'sageexpenses of Local 81. The complaint challenges the lawful-ness of this assessment as applied to "travelers" and "per-mit men.""Permit men" who are not members of the Internationalbut who had been referred through Respondent's hall weregenerally required to pay a working assessment or referralfee, which. from August 15, 1976, to January 1, 1977,amounted to 25 cents an hour, or $10 per week or $40 permonth.2This fee was lowered during the period of JanuaryI to March 31, 1977, when "permit men" were charged $5per week, or $20 per month. During this period, the assess-ment of 10 cents per hour. as discussed above, was alsorequired. Thereafter, the original permit assessment of $10a week was reinstituted. This fee was collected from the"permit men" by Respondent's steward as soon as the em-plovees had received their first paycheck. Although the feewas collected in cash, the employees were not given re-ceipts for having made their payments. The complaintcharges that the size of this assessment was discriminatoryand unlawful.In addition, the complaint challenges Respondent'smethods of enforcing the 10-cent working assessment. Forexample, Respondent required that some of these fees wereto be paid by the checkoff method and so informed theCompany (G.C. Exh. 6). This was accomplished during theperiod of January I through March 31, 1977, when Re-spondent referred the individuals with a referral cardwhich already contained a provision for the checkoff au-thorization (G.C. Exh. 2). As a result, Morrison immedi-ately deducted 10 cents per hour from the wages of thenewly referred men. In another incident, Morrison's fore-men, Cly(de Crossman and Jim Luchi, brought checkoffauthorization forms to the welders' shop in December 1976and requested the employees to sign them. Several of thewelders, among them "travelers" Frank Benson, BruceKoerner, and Orville Vickers and "permit man" ChesterPaul, refused to sign the forms. In response to Benson'squestion what would happen if he did not sign the form,foreman Crossman replied that he would be fired. Whenthe several employees still refused to sign the checkoffforms, foreman Luchi referred them to Respondent's stew-ard, James Wilkinson. Following a discussion with Wilkin-son about the legality of the checkoff, Vickers asked himwhat would happen if they did not sign the forms. Wilkin-son replied that they would be on the outside looking in,meaning that the),' would get fired. And in January 1977,Respondent's business agent, Joseph Nagle, came toMorrison's jobsite and in the presence of Koerner andBenson asked Vickers why he objected to signing thecheckoff authorization. Vickers replied that in his opinionthe assessment was illegal. Nagle then told Vickers to re-port to his own local not to send any more men becausethere would not be any jobs for them. When leaving, Nagleremarked that "he would be damned sorry he didn't signthe assessment card."In January, several travel card members informed theInternational about the 10-cent-an-hour assessment and in-the monthl) figures are somewhat understated. Since the fees werehased on the number of hours worked and since several months are longerthan just 4 weeks. an employee's contribution would be slightly more than$40208 PLUMBERS, LOCAL UNION NO. 81quired as to its legalit). Oliver Dunn. a representative ofthe International, responded. terming the assessment ascontrary to the International constitution when applied to"travelers" (G.C. Exhs. 9, 15. 16). Apparently. in responsethereto and to a posting at the plant of the portion of theInternational constitution providing for a traveler's finan-cial obligation not to exceed $5 a week, Respondent posteda notice at all jobsites, including Morrison. which attempt-ed tojustify the assessment as being within a local's right toset up its working rules and monetary structure by vote ofits members (G.C. Exh. 8). This notice called upon "trav-elers" who were dissatisfied with the assessment to leavetheir employment.Although 25 of the approximately 500 welders andsteamfitters had not signed a checkoff authorization. Mor-rison was told by Respondent that the assessment was ap-plicable to all employees. As a result. Morrison deductedan assessment of 10 cents per hour from all the employees'paychecks.3Finally, the complaint alleges that Respondent threat-ened one of Morrison's employees in regard to this assess-ment matter. The record shows that employee David ala-ga filed a charge with the Board in Case 38-CB 973challenging the assessment. In late February 1977. 2 weeksafter the filing of the charge, James Wilkinson. Respon-dent's steward, visited Talaga at his work station and ques-tioned him concerning his filing of the charge. Wilkinsonstated that he had received a letter concerning the com-plaint and wanted to know why he had complained. Whentold by Talaga that the assessment was excessive, Wilkin-son retorted that if he pressed the matter he would be suedand end up paying for Nagle's attorney fees and the timehe lost from his job.AnalysisThe statutory provisions at issue are Section 8(b)( )(A)and (2) of the Act, which, in substance, prohibit a labororganization from restraining or coercing employees in theexercise of the rights guaranteed in Section 7 and causingor attempting to cause discrimination between membersand nonmembers. While neither the "Agency Shop" provi-sion nor the exclusive referral practice as such are underattack in this case, the various fees, dues, or assessmentsare alleged as being unlawful.Permit fees of 25 cents per hour. The record, as summa-rized above, clearly shows that "permit men" were requiredto pay substantially higher monthly fees than the duesmembers of Local 81. The working assessment imposed on"permit men" amounted to 25 cents an hour, or slightlymore than $40 a month during the time they worked, ex-cept for the period of January I to March 31, 1977, whenthe working assessment was lowered to $20 a month be-cause of an additional "special" assessment. They were not3 The record suggests that Morrison did not make the deduction froun thewages of three to seven emplo!ees %uhio had specifici all resisted thheck offauthorization. Although the record is not iclear in this regard, it is not dil-puted that Morrison had deducted the assessment froml the pa.schecks of themajority of the 25 employees who had not signed the authorltilion,, ((Br.. pp. 5 6: Resp. Br.. pp. 12 13)required to pa\ an, initiation fees nor ans death benefitfees. This compares with the monthlI dues of $10 which aregular member paid during the period of August 15. 1976.to JanuarN 1. 1977, and $12 a month thereafter. In addi-tion. the regular member paid $300 in initiation fees and anamount ranging from $200 to $4()0 in death benefits. It isRespondent's position that these fees to "permit men" werenot discriminatory as charged in the complaint, but thatthese fees wrere full) justified under the "Agency Shop"provision. General Counsel argues that since permit peoplewere not free to join ocal 81, the "Agenc Shop" provi-sion is invalid, so that Respondent could only charge a feereasonabhly related to Respondent's operation of the exclu-sive hiring hall. And since referral was merely routine. Re-spondent could not even justif' any expenses relating tothe hiring hall.Generallb. a union can "require all employees whom itrepresents and who are covered by a valid union-securityagreement to pax all 'periodic dues... uniformly requiredas a condition of acquiring or retaining [unionJ member-ship.' " Detroit Mailers .'nion No. 40, International T1po-graphical Union. A FL ('10 (Newspaper Publishers Associa-non, er. al.), 192 NLRB 951, 952 (1971). An agency shoparrangement is a valid form of union security authorizingthe union to require of all employees. including "permitmen," the same monetary support as the initiation fees anddues of union members. N. L. R. B. v. General Motors ( orpo-ration, 373 U.S. 734 (1963). Respondent herein wouldtherefore be justified in requiring "permit men" to pay thesame initiation fee of $300 and monthly dues of $10 or $12which it charges its own members. General Counsel arguesthat membership must then be available to those "permitmen." To be sure, the record shows, as General Counselargues, that "permit men" were generally not free to joinLocal 81. Membership could only result in one of twoways: (I) upon a showing of 4 )ears' experience or 1.800hours worked and an examination before the Union's exec-utive board, or (2) by becoming an apprentice (G.C. Exh.3). The record shows that some of the permit people atMorrison were admitted to membership pursuant to theserules. In short, although membership was not freely avail-able to "permit men." it was "available to [them] on thesame terms and conditions generally applicable to othermembers." And a union has a right "to prescribe its ownrules with respect to the acquisition or retention of mem-bership therein," so that it is not required freely to admitanyone. Movnahan v. Pari-Mutuel Emplovees Guild of Cali-fornia, Local 280, 317 F.2d 209, 211 (C.A. 9, 1963). 1 cannotagree with General Counsel's reliance on Local 1104, Com-munications Workers of America, AFL-CIO [New YorkTelephone Company'] v. N.L. R.B., 520 F.2d 411,418 (C.A. 2,1975), where the court stated that a union must, "even un-der an agency shop clause, grant full membership to thoseemployees who desire it if it wants to retain its right toreceive their dues." Id. at fn. 8. Under the factual circum-stances in this case, where permit people were automatical-ly referred by Respondent and employed by Morrison un-der the agency shop and exclusive hiring hall provisions,permit people would be placed in a preferred position, ifthe) were given free access to membership in Local 81without having to meet the criteria established for member-209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDship for all its other members. Employed at Morrison pur-suant to the "Agency Shop" provision, permit people areentitled to all the benefits of union representation, exceptthe ability to attend union meetings, to run for union of-fice, or otherwise to participate in internal union affairs.Their financial support should therefore exceed theamount suggested by the General Counsel, namely, thatwhich is related to the operation of the exclusive hiringhall. In accord with the general rule, Local 81 was entitledto the same financial support from "permit men" as wasregularly and uniformly required of its members. N.L.R.B.v. Local 138, International Union of Operating Engineers.AFL-CIO [J. J. Hagert,, lnc.l, 385 F.2d 874, 877 (C.A. 2.1967). So long as the union prescribes nondiscriminatoryterms and conditions for acquiring membership, it cancompel all employees to pay the ordinary and regularunion dues under a union-security clause, including anagency shop arrangement, even if some of the employeesdo not qualify for union membership. And the union doesnot violate the Act, provided it does not interfere with theemployment of the nonmember employees for reasonsother than failure to tender the periodic dues and initiationfees uniformly required. Union Starch & Refining Co. v.N.L.R.B., 186 F.2d 1008 (C.A. 7, 1951).However, in this regard the record reveals that Respon-dent charged permit people approximately four times thedues which regular members paid. Respondent's failure torequire of "permit men" the ordinary initiation fees doesnot entitle Respondent now to suggest that any initiationor death benefit should be prorated. Respondent has effec-tively waived such fees. Even if an initiation fee of $300were prorated, a "permit man" with a 25-cent-an-hour as-sessment would have caught up to normal membershipdues and initiation fees 4 after less than a year on the job.In any case, Respondent is only entitled to those dues andfees regularly and uniformly required of its members. Un-der that standard alone, Respondent cannot equate dues of$40 a month for permit people with $300 initiation fees and$10 or $12 in monthly dues. I therefore find that Respon-dent violated Section 8(b)(1)(A) and (2) of the Act when itdiscriminated against nonmembers by requiring nonmem-bers to pay dues in excess of those charged its own mem-bers.The further fact that Respondent required these duesfrom "permit men" immediately when they became em-ployed constitutes a violation of Section 8(b)( 1)(A) and (2)of the Act. Pursuant to Section 8(f) of the Act, employeesin the building and construction industry cannot be re-quired to join the union until after the 7th day of employ-ment. Consequently, permit people cannot be required tosupport the union financially until after the expiration ofthe 7th day of employment. Laborers' International Unionof North America, Local Union No. 573, AFL CIO (F F:Mengel Construction Company), 196 NLRB 440, 443 (1972).The working assessment of 10 cents per hour. From Janu-ary I to March 31, 1977, Respondent required all members,"travelers," and "permit men" to pay a working assessmentof 10 cents per hour. Although the assessment was imposed4The amount ranging from $200 to $400 in death benefits is ultimateclreturned to the estate of a mermber (G.(' Fxh 5). "Permit men" wouldtherefore seem to be automatically excludedon all employees, there is no doubt that this was a special.one-time assessment designed to meet an anticipated emer-gency situation in the event of a strike. A strike defensefund assessment may not be lawfully made under a union-security clause, because such an assessment cannot be con-sidered ordinary and customary dues. The imposition ofthe 10 cents an hour assessment, being in the nature of astrike defense fund, is a violation of Section 8(b)(1)(A) and(21 insofar as it was applied to "permit men" and "trav-elers" under the union-security clause. N.L.R.B. v. Die And71ol Makers Lodge No. 113, International Association ofMachinists, AFL. [Peerless Tool and Engineering Co.], 231I.2d 298 (C.A. 7, 1956).The coerced and automatic checkoff' The record showsthat Respondent imposed the 10-cent assessment by coerc-ing nonmembers into signing checkoff authorization forms.For example, nonmembers were told that they would befired lest they sign the form or they would be "damnedsorry" for not having signed them. "Permit men" were re-ferred by use of a dual-purpose card. In addition to thereferral provision, the card served as an automatic check-off authorization. And in other instances Respondentcaused the employer to check off the assessment of almost25 employees who had not even given their written con-sent. The law is clear; an employee has a right to select orreject the checkoff system as the method by which to payhis periodic dues to the union. International Union of Elec-trical, Radio and Machine Workers, Local 601, AFL-CIO(Westinghouse Electric Corporation), 180 NLRB 1062(1970). There, the Board stated:The Board has repeatedly held that dues checkoff au-thorizations must be made "voluntarily," and that anemployee has "a right under Section 7 of the Act torefuse to sign checkoff authorization cards." Any con-duct, express or implied, which coerces an employee inhis attempt to exercise this right clearly violates Sec-tion 8(b)( )(A).Accordingly. Respondent violated Section 8(b)(1)(A) and(2) of the Act by coercively and automatically requiring theemployer to use the checkoff system for the 10-cent assess-ment.Respondent's threat: As previously summarized, employ-ee David L. Talaga was one of the Charging Parties in thiscase. Following the filing of the charge, clearly an activityprotected by Section 7 of the Act, James Wilkinson, Re-spondent's steward. threatened him with a lawsuit includ-ing recovery of legal fees and money for time lost by theUnion in the handling of the case. It is well settled thatthreats designed to restrain or coerce employees in the ex-ercise of the rights guaranteed by Section 7 of the Act con-stitute a violation of Section 8(b)(1)(A).CONCLUSIONS OF LAW1. Respondent, United Association of Journeymen &Apprentices of the Plumbing & Pipefitting Industry, LocalUnion No. 81, is a labor organization within the meaningof Section 2(5) of the Act.2. By compelling certain employees at Morrison, knownas "permit men," who are not members of the Union, butwho were referred for employment pursuant to an exclu-210 PLUMBERS, LOCAL UNION NO. 81sive hiring hall provision and an agency shop arrangement.to pay dues or fees in excess of dues regularly and uniform-ly required of its own members. Respondent violated Sec-tion 8(b)(1)(A) and (2) of the Act.3. By requiring immediate payment of these dues bv"permit men" who, as employees of Morrison ('onstruc-tion Company. are entitled to the 7-day grace period pro-vided for in Section 8(f) of the Act. Respondent violatedSection 8(b)( l)(A) and (2) of the Act.4. By compelling certain employees, known as "permitmen," who are not members of any union, and other em-ployees, known as "travelers." who belong to the Interna-tional but not to Local 81. to pay a special assessment inthe nature of a strike defense fund of 10 cents per hour.Respondent violated Section 8(b) I )(A) and (2) of the Act.5. By coercing employees to consent to the emplo'er'scheckoff method and by causing the employer to instituteautomatic checkoff authorizations for certain employees.Respondent violated Section 8(bl(1)(A) of the Act.6. By threatening or coercing an employee for filing acharge, an activity protected by Section 7 of the Act. Re-spondent violated Section 8(b)(l (A) of the Act.Tinl REMI )FHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative action asspecified below which is necessary to remedy the unfairlabor practices found, and which I find effectuates the pur-pose of the Act.First, I recommend that Respondent be required toreimburse all "permit men," i.e., those employees who arenot members of any union but who were referred to Morri-son pursuant to the exclusive hiring hall and union-securityclause (agency shop), who were required to pay fees inexcess of the union dues ordinarilv and customarily re-quired of union members. The amounts should be the dif-ference between the union dues in effect (ranging from $10to $12 a month without consideration of initiation fees)and the fees actually paid by' the "permit men." Since noreceipts were issued for the 25-cent working assessment, itmust be presumed that all "permit men" paid 25 cents perhour from August 15, 1976, until January 1, 1977, and theperiod after March 31. 1977. and that this assessmentamounted to $5 per week for the time from January I toMarch 31, 1977.Second. I also recommend that Respondent be requiredto reimburse all "permit men" who were referred to Morri-son at any time after August 15, 1976. all fees or dues paidduring their initial 7-da\ period of employ ment. Again,since Respondent failed to provide the employees with re-ceipts in some instances, it must be presumed that all "per-mit men" paid the above-referred-to working assessment intheir first week of employment.Third, I recommend that Respondent be required toreimburse all "permit men," as previously defined, and all"travelers," i.e., employees who belonged to the Interna-tional but to different locals. the 10-cent-per-hour specialassessment in force from January I to March 31. 1977.Since this reimbursement order will also be applicable inthose instances where Respondent unlawfully caused theemployer to check off the assessment from employees with-out their consent or with their coerced consent, a separaterequirement for reimbursement will be unnecessary.The amounts to be reimbursed as explained above shallbear interest thereon in the manner prescribed in F W.Woolworth Compana,, 90 NLRB 289 (1950), and FloridaSteel Corporation. 231 NLRB 651 (1977).sUpon the basis of the foregoing findings of fact, conclu-sions of law, and upon the entire record in this case. Ihereby issue the following recommended:ORDER 6The Respondent, United Association of Journeymen &Apprentices of the Plumbing & Pipefitting Industry, LocalUnion No. 8 1, Ottawa, Illinois. its officers, agents, and rep-resentatives. shall:1. Cease and desist from:(a) Compelling applicants for employment who do notbelong to any union (known as permit men)., as a conditionof referral for employment, to pay "working assessments"or an' other dues in excess of dues regularly and uniformlyrequired of its own members.(b) Requiring immediate payment of any dues fromnonmembers of a union (permit men), without the 7-daygrace period as provided by law.(c) ( ompelling applicants for employment who are non-members of any union (permit men) and those who areunion members but do not belong to Local 81 (known astravelers). as a condition of referral for employment, to passpecial "working assessments."(d) C'oercing applicants for employment and employeesto consent to the employer's checkoff method and causingthe employer to institute an automatic checkoff system forcertain employees without their consent.(e) I hreatening or coercing employees for filling chargeswith the National l.abor Relations Board, or in any othermanner restraining or coercing employees in the exercise oftheir rights under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the purpose of the Act:(a) Reimburse, in the manner described in the section ofthis Decision under the heading "The Remeds," all em-ployees hired at Morrison Construction Company, Inc., onor after August 15, 1976 and who were nonmembers of anyunion (permit men) for the working assessment or fees col-lected in their first 7 days of employment.(b) Reimburse. in the manner described in the section ofthis Decision under the heading "The Remedy." all em-ployees hired at Morrison Construction Company, Inc.. onor after August 15, 1976 and who were nonmembers of an,union (permit men) for the working assessment or fees col-lected in their first 7 days of employment.See, ener.ll. 1s l P ihnl, M 1( Ihi,itmy ( .18 NI RB 716 ~ 1962)"In the e\.ent an exceptwun anre filed .s proi ded hb Sec 102 4 oif IheRule, and Reg ulalnn, of the National I ahor Relaltn Board. the findings.conclu, l e n. , and rec.rmlmended ()rder herein .hall, a. prsi'ded in Sec10248 of the Rules and Retu!ilii. he adopted h\ the Board and hecomets findings. onilua n. mn n Order and .all obhlectlion thereto shall hedeeined w.,c i[,r .,l purp c,211 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Reimburse, in the manner described under the sec-tion of this Decision under the heading "The Remedy." allnonmembers of a union (permit men) and all those unionmembers who did not belong to Local 81 (travelers) for the10-cent assessment paid by them from January I to March31, 1977.(d) Post at its offices and hiring halls in Ottawa. Illinois,copies of the attached notice marked "Appendix." 7 Copiesof said notice, on forms provided by the Regional Directorfor Region 13, after being duly signed by Local 81's au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members and applicants for em-ployment are customarily posted. Reasonable steps shallbe taken by Respondent Local 81 to insure that said no-tices are not altered, defaced, or covered by any other ma-terial.(e) Notify the Regional Director for Region 13. in writ-ing, within 20 days from the date of this Order, what stepsRespondent Local 81 has taken to comply herewith.In the event that this Order is enforced h a judgment of a t nited State.,Court of Appeals. the words in the notice reading "'Posted bh Order of theNational Labor Relations Board" shall read 'P'osted Pursuant to a .lutdg-ment of the United States ('ouri of Appeals [infor.iog an Order of theNational L abor Relations Board."APPENDIXNOTI E To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, as amended, and has ordered us to post this notice.WE WILL. NOt compel applicants for employmentwho do not belong to any union, as a condition ofreferral for employment, to pay working assessmentsor other fees in excess of dues regularly and uniformlyrequired of our own members.Wi- Wlt i Not require immediate payment of anydues from nonmembers of a union during their first 7days of employment.Wi. wlt.l. Not compel applicants for work who arenonmembers of a union or who are union membersbut do not belong to United Association of Journey-men & Apprentices of the Plumbing & Pipefitting In-dustry, Local Union No. 81. to pay special assess-ments as a condition of referral.WE WHl. NOT coerce applicants for work or employ-ees to consent to a checkoff system and WE WILL NOTcause any employer to automatically check off anyunion dues without the prior consent of the employ-ees.WtE WILL NOT threaten or coerce employees for filingcharges with the National Labor Relations Board, norin any other manner restrain or coerce employees inthe exercise of their rights guaranteed by Section 7 ofthe National Labor Relations Act.Wt. wii.t reimburse, with interest, all employeesworking or hired at Morrison Construction Company,Inc., on or after August 15, 1976. who were nonmem-bers of a union (permit men) their monthly workingassessment or other fees which exceeded the dues reg-ularly and uniformly required of our members.WE Wi.t. reimburse, with interest, all employeeshired at Morrison Construction Company, Inc., on orafter August 15. 1976, who were nonmembers of aunion the working assessment or fees collected in theirfirst 7 days of employment.WE Wll .reimburse, with interest, all permit men.i.e.. nonmembers of a union, and all travelers, i.e.,members of the International who did not belong toUnited Association of Journeymen & Apprentices ofthe Plumbing & Pipefitting Industry, Local Union No.81, the 10-cent special assessment paid by them fromJanuary 1 to March 31, 1977.UNIIED ASSO( IAIION ()t JO URNEYMEN & APPREN-IICES OF tiHE PL.UMBIN(i & PIPl liIINO( INI)tSIR Y' Lo-CAL UNION No. 81212